AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Middle District of Tennessee

             In the Matter of the Search of                           )
         (Briefly describe the propero) to be searched
          or identify the person by name and address)                          Case No. 3:19-mj-4233
  The Residence of Richard Brian Tedford, 104 Riven
          Court, Murfreesboro, Tennessee


                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
properoA to be searched and give its location):
                                    The Residence of Richard Brian Tedford,104 Riven Court, Murfreesboro,
 Tennessee, as described in Attachment A.

located in the               Middle               District of          Tennessee              , there is now concealed (identify the
person or describe the property to be seized):
 See description in Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (checkone or more):
               M( evidence of a crime;
                &( contraband, fruits of crime, or other items illegally possessed;
                    property designed for use, intended for use, or used in committing a crime;
                173 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                       Offense Description
        21 U.S.C. 841(a)(1)                       Distribution of Methamphetamine



          The application is based on these facts:
        See attached Statement in Support of an Application for a Search Warrant (7 pages).

          R( Continued on the attached sheet.
          C1 Delayed notice of       days (give exact ending date if more than 30 days:                                ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                             Applicant's signature45

                                                                                        Adrienne Martinez, SA ATF
                                                                                             Printed name and title

Sworn to before me and signed in my presence.

                                                                                                                          J
Date:           08/14/2019
                                                                                         J        ge's signature
City and state: Nashville, Tennessee                                       Alistair E. Newbern, United States Magistrate Judge
                                                                                             Printed name and title

           Case 3:19-mj-04233 Document 1-1 Filed 08/13/19 Page 1 of 12 PageID #: 7
                            STATEMENT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

        I, Adrienne N. Martinez, a Special Agent (SA) with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (ATF), being duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives and have been so employed since 2018. As an ATF Agent, I have attended training at

the Federal Law Enforcement Training Center in Brunswick, Georgia. Prior to my employment

with ATF, I was a police officer in Sterling, Illinois, for the Sterling Police Department for five

(5) years. I have been trained in conducting investigations into violations of the Federal firearms

laws, the Controlled Substances Act, and other violations of Federal law, including gang,

racketeering, and violence-related offenses.

       2.      As a result of my assignments, I have received specialized training in the field of

narcotics identification and investigation. I am familiar with the methods of operation employed

by firearms and narcotics traffickers operating at the local, state, national and international levels,

including those involving the distribution, storage, and transportation of illegal firearms and

narcotics. Additionally, I am familiar with the techniques that traffickers use to collect the money

that is received as proceeds of those activities. I am aware that individuals or organizations

involved in illegal activity commonly use cellular telephones in furtherance of those crimes. I am

also aware that these individuals or organizations often speak in vague, guarded, or coded language

when discussing their illegal business in an effort to further prevent detection. Furthermore,

cellular telephones are often utilized in conjunction with fictitious names in attempts to remain

anonymous.




   Case 3:19-mj-04233 Document 1-1 Filed 08/13/19 Page 2 of 12 PageID #: 8
        3.     The facts in this affidavit come from my personal observations, my training and

experience, information obtained from other agents, informants, and local law enforcement

officers. I have personally participated in the investigation set forth below. I am familiar with the -

facts and circumstances of the investigation through my personal participation, from discussions

with other agents of the ATF and other law enforcement agencies, and from my review of records

and reports relating to the investigation. This affidavit is intended to show merely that there is

sufficient probable cause for the requested warrant and does not set forth all of my knowledge

about this matter.

                                       THE TARGET PREMISES

        4.     This Affidavit and the accompanying application seeks the issuance of a search

warrant for a residence occupied by Richard Brian TEDFORD (hereinafter referred to as the

"Target Subject"). The address of the residence is 104 Riven Court, Murfreesboro,

Tennessee 37129 (hereinafter the "Target Premises"). The Target Premises is the listed

address for the Target Subject on his driver's license information. The Target Premises

includes a main residence which has an attached garage with a door into the living area, other

structures including a shed, and vehicles located on the Target Premises curtilage.

       5.      The Target Premises is located in the Middle District of Tennessee and is more

fully described in Attachment A. I further request that the warrant permit a search for and seizure

of the items of evidence listed in Attachment B.

                            BACKGROUND OF THE INVESTIGATION

       6.      This application is submitted in connection with an ATF and Murfreesboro Police

Department joint investigation of controlled substances trafficking offenses. The investigation,

through among other things, the use of a confidential informant (Cl), phone records,



                                                   P
    Case 3:19-mj-04233 Document 1-1 Filed 08/13/19 Page 3 of 12 PageID #: 9
surveillance, and controlled purchases have revealed that the Target Subject was distributing

methamphetamines in the Middle District of Tennessee. The Cl stated that the Target Subject

was utilizing telephone number 615-992-4312. A review of the Target Subject's criminal

history and conviction records indicates the Target Subject is a convicted felon prohibited from

possessing firearms.

       7.      On April 5, 2019, the Murfreesboro Police Department (MPD) conducted a

controlled purchase of 2.05 ounces of methamphetamines from the Target Subject. The Cl and

the Target Subject agreed to meet at the Target Premises. The Cl was issued a covert

recording and transmitting device as well as law enforcement funds. MPD Detectives searched

the CI's person before and after the controlled purchase and the Cl was found to be free of

contraband. MPD Detectives searched the CI's vehicle and it was found to be free of contraband.

MPD Detectives monitored the controlled purchase via visual surveillance and covert audio

transmitter. The Target Subject was observed going in and out of the attached garage area

multiple times before the CI arrived. When the CI arrived the Target Subject approached the

CI's vehicle and leaned into the passenger side window. The Target Subject gave the Cl the

suspected methamphetamines in exchange for $1,200.00 in cash. The Cl departed the area while

video surveillance captured a partial TN plate number (BTX67?) of a white pickup truck near the

driveway of the Target Premises. A review of vehicles registered to the Target Subject.

revealed a white 2007 Chevrolet bearing TN plate number BTX676. The Target Subject was

observed walking into the attached garage area of the Target Premises for a brief time. The

Target Subject was then observed walking into a shed contained on the property and closed the

door behind him. Following the controlled purchase the CI provided MPD Detectives with




   Case 3:19-mj-04233 Document 1-1 Filed 08/13/19 Page 4 of 12 PageID #: 10
approximately 2.05 ounces of suspected methamphetamines. MPD Detectives field-tested the

suspected methamphetamines, which tested positive for methamphetamine.

       8.-     On April 17, 2019, the Murfreesboro Police Department (MPD) conducted a

controlled purchase for 4.09 ounces of methamphetamines from the Target Subject. The Cl and

the Target Subject agreed to meet at Clarion Inn Hotel, 2227 Old Fort Parkway, Murfreesboro

TN 37129. The Cl was issued a covert recording and transmitting device as well as law

enforcement funds. MPD Detectives searched the CI's person before and after the controlled

purchase and the CI was found to be free of contraband. MPD Detectives searched the CI's

vehicle and it was found to be free of contraband. MPD Detectives monitored the controlled

purchase via visual surveillance and covert audio transmitter. The Cl met the Target Subject at

2227 Old Fort Parkway, Murfreesboro, TN 37129. The Target Subject exited a motel room and

walked to the CI's vehicle and got into the passenger side of the Cl vehicle. The Target Subject

gave the Cl the suspected methamphetamines in exchange for $2,100.00 in cash. Following the

controlled purchase, the CI provided MPD Detectives with approximately 4.09 ounces of

suspected methamphetamines. MPD Detectives field-tested the suspected methamphetamines,

which tested positive for methamphetamine.

       9.     On May 7, 2019, ATF Agents and Murfreesboro Police Department (MPD)

Detectives conducted a controlled purchase for 7 ounces of methamphetamines from the Target

Subject. The Cl and the Target Subject agreed to meet at the Target Premises. The CI was

issued a covert recording and transmitting device as well as law enforcement funds. ATF Agents

and MPD Detectives searched the CI's person before and after the controlled purchase and the

CI was found to be free of contraband. ATF Agents and MPD Detectives searched the CI's

vehicle and it was found to be free of contraband. ATF Agents and MPD Detectives monitored



                                               .19
   Case 3:19-mj-04233 Document 1-1 Filed 08/13/19 Page 5 of 12 PageID #: 11
the controlled purchase via visual surveillance and covert audio transmitter. The Cl met the

Target Subject at the Target Premises. The Cl parked in the driveway and was able to see the

Target Subject exit the residence via a door leading into the garage. The Target Subject

walked to a shed located on the Target Premises, exited the shed and then walked to the

passenger side of the CI's vehicle. The Target Subject gave the Cl the suspected

methamphetamines in exchange for $3,500.00 in cash. Following the controlled purchase the Cl

provided Agents and MPD Detectives with approximately 7 ounces of suspected

methamphetamines. Agents and MPD Detectives field-tested the suspected methamphetamines,

which tested positive for methamphetamine.

         10.   On June 18, 2019, I served a grand jury subpoena to SPRINT Corporation

Located at 6480 Spring Parkway, Overland Park, KS 66251 for toll records and subscriber

information for telephone 615-992-4312. This number was utilized by the Cl as the contact

number for the Target Subject during the listed transactions contained in this Affidavit.

         11.   On June 25, 2019, Sprint Corporation provided information related to the

subscriber information, and phone tolls for telephone 615-992-4312. Sprint provided account

holder information for the telephone number indicating since 2016 the phone number belonged

to Richard TEDFORD with the same Tennessee driver's license number and email address as the

Target Subject.

   12.         On August 7, 2019, ATF Agents and Murfreesboro Police Department (MPD)

Detectives conducted a controlled purchase for 1 ounce of methamphetamine from the Target

Subject. The CI and the Target Subject agreed to meet at the Target Premises. The Cl was

issued a covert recording and transmitting device as well as law enforcement funds. ATF Agents

and MPD Detectives searched the CI's person before and after the controlled purchase and the




  Case 3:19-mj-04233 Document 1-1 Filed 08/13/19 Page 6 of 12 PageID #: 12
Cl was found to be free of contraband. ATF Agents and MPD Detectives searched the CI's

vehicle and it was found to be free of contraband. ATF Agents and MPD Detectives monitored

the controlled purchase via visual surveillance and covert audio transmitter. The Target Subject

arrived at the Target Premises in a white pickup truck similar to the vehicle observed during the

first transaction listed above pulling a trailer. The Cl and the Target Subject arrived at the

Target Premises at approximately the same time. The Cl met the Target Subject in the

driveway and walked inside the attached garage of the Target Premises. The Target Subject

reached into his front pocket and gave the Cl the suspected methamphetamines in exchange for

$600.00 in cash. Following the controlled purchase the CI provided Agents and Murfreesboro

Detectives with approximately 1 ounce of suspected methamphetamines. Agents and MPD

Detectives field-tested the suspected methamphetamines, which tested positive for

methamphetamine.

                                         CONCLUSION

       6.      Based upon the foregoing facts and circumstances and my training and

experience, subjects selling and possessing with the intent to distribute controlled substances

typically conceal controlled substances, ledgers, proceeds, and related distribution type materials

in various locations on the property they maintain to include the living quarters. Due to the fact

that the Target Subject carried controlled substances on his person, completed a sale of

methamphetamine inside the attached garage of the Target Premises, has been observed

walking into the attached garage of the Target Premises upon the completion of a controlled

substance transaction, and obtained controlled substances from a shed located on the curtilage of

the Target Premises, I believe probable cause exists that relevant items listed in Attachment B,

including evidence and property designed for use, intended for use, and used in committing the


                                                 rel
   Case 3:19-mj-04233 Document 1-1 Filed 08/13/19 Page 7 of 12 PageID #: 13
criminal offenses of violations of Title 21, United States Code, Sections 841(a)(1) and 846 will

be found inside the Target Premises to include the curtilage described herein. I therefore request

that a search warrant be issued to search for and seize from the Target Premises and the

curtilage for the items described in Attachment B.




                                                7
  Case 3:19-mj-04233 Document 1-1 Filed 08/13/19 Page 8 of 12 PageID #: 14
                                       ATTACHMENT A

                   DESCRIPTION OF THE PLACE TO BE SEARCHED

The Target Premises: 104 Riven Court, Murfreesboro, TN 37129

A white sided, one story, single family residence located in Murfreesboro, Tennessee on the
northeast corner of Riven Court and Heathrow Drive. Photographs of the residence are attached.
The search is to include any structures, persons, or vehicles in or on the premises and the curtilage
thereof at the time of the search.




  Case 3:19-mj-04233 Document 1-1 Filed 08/13/19 Page 9 of 12 PageID #: 15
                                    ATTACHMENT B
                            LIST OF ITEMS TO BE SEIZED
 1. Documents relating to or memorializing the ordering, possession, purchase, storage,
    distribution, transportation and sale of controlled substances or analogues, including
    United States currency, buyers lists, sellers lists, pay-owe sheets, records of sales, log
    books, drug ledgers, computers, computer equipment, computer software, cellular
    telephones, personal telephone/address books (including electronic organizers, rolodexes,
    telephone answering pads), bank records, financial records, and storage records such as
    storage locker receipts and safety deposit rental records.


 2. Articles of personal property relating to the existence of a conspiracy to possess and
    distribute controlled substances, including personal telephone/address books, including
    electronic organizers, telephone bills, photographs, and papers and documents containing
    lists of names and/or numbers of individuals involved in the possession and sale of
    controlled substances.


 3. Any controlled substances, including, but not limited to methamphetamines, and any
    chemicals and/or equipment used for manufacturing, packaging, weighing, cutting,
    testing, distributing and identifying controlled substances and any locked containers that
    could be used to conceal such controlled substances.


 4. Articles of personal property relating to the obtaining, secreting, transferring, expenditure
    and concealment of United States currency or foreign currency, as well as assets derived
    from or to be used in the importation and/or sale of controlled substances or analogues,
    including books, receipts, records, bank statements, bank records, business records, money
    drafts, money orders, cashier's check receipts, passbooks, bank checks, safes, records of
    safety deposit boxes, and storage lockers.


 5. Banking and financial institution records, bank statements, credit card statements,
    canceled checks, money orders, deposit slips, orders for or receipt of money transfer by
    wire, checking and saving books, financial institution statements, safe deposit boxes, loan
    statements, tax returns, business and personal ledgers, and accounting records.


 6. Computers: Authorization is sought to search for and seize evidence that depicts
    violations of 21 U.S.C. §§ 846 and 841(a)(1), such as those items reflected above. This
    authorization includes the search of physical documents and includes electronic data to
    include deleted data, remnant data and slack space. Items to be seized include the
    following:


        a. All computer systems, software, peripherals and data storage devices.




Case 3:19-mj-04233 Document 1-1 Filed 08/13/19 Page 10 of 12 PageID #: 16
         b. All documents, including all temporary and permanent electronic files and
            records, relating to the distribution of controlled substances.

         c. User-attribution data to include data reflecting who used or controlled the
            computer or electronic storage device at or around the time that data reflecting
            criminal activity within the scope of this warrant was created, accessed, deleted,
            modified, copied, downloaded, uploaded or printed. User-attribution data includes
            registry information, computer logs, user profiles and passwords, web-browsing
            history, cookies, electronic mail stored on the computer or device, electronic
            address books, calendars, instant messaging logs, electronically-stored
            photographs and video, file structure and user-created documents, including
            metadata.


 7. Cellular Telephones: The cellular telephone device and any storage devices, such as SIM
     cards or flash memory devices attached to, inserted in or seized with the device, will be
     analyzed and the following data will be seized only to the extent that it contains or
     depicts evidence of violations of 21 U.S.C. §§ 846 and 841(a)(1), including evidence
     reflecting dominion and control of the device:


         a. All telephone numbers and direct connect numbers or identities assigned to the
            device;
         b. Call and direct connect history information;
         c. Telephone book or list of contacts; and,
         d. Stored photographs, videos and text messages.


 8. Financial proceeds and articles of personal property relating to the sale of controlled
     substances or analogues, including United States Currency, artwork, precious metals and
     stones, jewelry, negotiable instruments and financial instruments including stocks, bonds,
     and deeds to real property.


 9. Records or documents pertaining to domestic and international travel, including, but not
     limited to passports, travel vouchers, air travel receipts, gas receipts, hotel receipts, and
     meal receipts.


 10. Records or documents pertaining to postal and private package delivery services, including
     air bills, receipts, containers, and packages.


 11. Equipment to detect police activities and surveillance, including radio scanners and tape
     and wire transmitter detectors.


 12. Photographs of individuals importing, possession, distributing or manufacturing controlled
     substances.

                                   2
Case 3:19-mj-04233 Document 1-1 Filed 08/13/19 Page 11 of 12 PageID #: 17
 13. Firearms, ammunition, destructive devices, or other weapons.


 14. Documents and articles of personal property relating to the identity of the persons
     occupying, possessing, residing in, owning, frequenting or controlling the Target
    Premises to be searched or property therein, including keys, rental agreements and records,
    property acquisition records, utility and telephone bills and receipts, photographs,
    answering machine tape recordings, cellular telephones, rolodexes, telephone answering
    pads, storage records, vehicle and/or vessel records, cancelled mail envelopes,
    correspondence, financial documents such as tax returns, bank records, safety deposit box
    records, cancelled checks, and other records of income and expenditure, credit card and
    bank records, travel documents, personal identification documents, and documents relating
    to obtaining false identification, including birth certificates, drivers' license, immigration
    cards and other forms of identification in which the same person would use other names
    and identities other than his or her own.




                                   3
Case 3:19-mj-04233 Document 1-1 Filed 08/13/19 Page 12 of 12 PageID #: 18
